DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, species b, claims 1-8, in the reply filed on 1/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/21.

Claim 1 allowable. The restriction requirement as set forth in the Office action mailed on 11/18/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/18/20 is partially withdrawn.  The restriction requirement between species a, b, c and d is hereby withdrawn.  The restriction requirement between invention Group I (method) and Group II (device) is being maintained.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 19-20 directed to an invention non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.

REASONS FOR ALLOWANCE
Claims 1-18 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited process in claim 1, “removing a foreign material on the diffraction pattern layer with the protection member”.
	For the prosecution record, this office action introduces prior art:
Rudmann et al., US Publication No. 2007/0009223 A1
Kobayashi, US Publication No. 2008/0037084 A1
Jeon et al., US Publication No. 2014/0124761 A1

	

	1. A method of manufacturing a display apparatus, the method comprising (see fig. 21; also see fig. 1): 
	providing a first mother substrate (11); 
	forming, on the first mother substrate, a pixel layer comprising a light-emitting device (e.g. light emitting devices at para. [0073]); 	
	providing a second mother substrate (11’); 
	forming, on the second mother substrate (11’), a diffraction pattern layer (e.g. “diffractive optical structures” at para. [0081]) configured to diffract light emitted from the light-emitting device; 
	forming a bonded substrate structure by bonding the first mother substrate (11), on which the pixel layer is formed, and the second mother substrate (11’), on which the diffraction pattern layer is formed; 
	forming, by cutting (152) the bonded substrate structure, a plurality of unit substrate structures each comprising a first substrate on which the pixel layer is formed and a second substrate on which the diffraction pattern layer is formed…  See Rudmann at para. [0001] – [0118], figs. 1-21.

	Kobayashi teaches:
1. A method of manufacturing a display apparatus, the method comprising (see fig. 2): 
	providing a first mother substrate (10); 
	forming, on the first mother substrate (10), a pixel layer comprising a light-emitting device (Er, Eg, Eb); 	
	providing a second mother substrate (50); 
para. [0045] disclosing “light diffracted by the hologram lens 61”)  configured to diffract light emitted from the light-emitting device; 
	forming a bonded substrate structure by bonding the first mother substrate (10), on which the pixel layer is formed, and the second mother substrate (50), on which the diffraction pattern layer is formed
	 forming, by cutting the bonded substrate structure, a plurality of unit substrate structures each comprising a first substrate on which the pixel layer is formed and a second substrate on which the diffraction pattern layer is formed (e.g. Cutting the bonded substrate structure is obvious in order to obtain displays of a specific size shown in figs. 5-7.)…  See Kobayashi at para. [0001] – [0068], figs. 1-7.

	Jeon, in fig. 2, teaches forming a protection member (122) on a diffraction pattern layer (300) helps to fill a space from the diffraction pattern to obtain a planarized surface, “while preventing unnecessary ingredients, such as an impurity or moisture, from being penetrated”.  See Jeon at para. [0052].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894						
29 March 2021